         Case 1:18-cv-00503-MCW Document 12 Filed 10/23/18 Page 1 of 3




           llntlse @nite! $rtates @ourt otjfleDeral @lsims
                                             No. 18-5037
                                      (Filed: October 23, 2018)

  ** :l***r.*rr***       * * * * *********
                                                *
 MICHAEL WAYNE MASON,

                 Plaintiff,

                 v.

 THE UNITED STATES,

                 Defendant.

 ************            *** * *********


                                     ORDER OF DISMISSAL


 WILLIAMS,       Senior Judge.

         This matter comes before the Court on Defendant's motion to dismiss. For the reasons
 stated below, Defendant's motion to dismiss is sranted.

                                             Backgroundt
         Plaintiff plq se Michael Wayne Mason is a resident of the state of Califomia. plaintiff
 appears to allege that he is not subject to taxation and therefore is entitled to a tax refund for the
 years 1965 through 1992. Compl.6. Plaintiffalleges that in 1861, "Congress and Lincoln created
 a void tax system on the states and their 'citizens,"' and contends that the Supreme court has
 found that "the income tax as applied to state Citizen is void." Id. at 2 (citing pollock v. Farmers'
 Loan & Trust Co., 157 U.S. 429 (1895)). Plaintiff also alleges that the Itrt"-ul R"*n,r" S"-i."
 ("IRS") evicted Plaintiff and his wife from their home in 1996, that he was laid offby Lockheed
 Martin in 1992, when its Burbank plant was closed, and that he lost 33 years of pay and vested
 retirement benefits. Id. at 4. Finally, Plaintiffalleges that the American Medical Association
                                                                                                   and
 the rood and Drug Administration "murdered" his wife with chemotherapy. Id. plaintiff
                                                                                                 seeks
 $3'000'000, comprising the retum of all taxes paid to the IRS and the California Franchse Tax
 Board from April 19, 1965 ro 1992, the payment of all wages from 1992 until plaintiffls
                                                                                                  70'
 birthday, the payment ofall lost retirement benefits from Lockheed, the replacement of plaintiffs



        This background is derived from plaintiff   s   comolaint.

7u1.,8 00r{0   0081 1311 0?,{0
        Case 1:18-cv-00503-MCW Document 12 Filed 10/23/18 Page 2 of 3




 home "in a location of [his] choosing," and compensation for the wrongful death of Plaintiff             s
 wife. Id. at 6.
                                               Discussion

         Plaintiff has the burden of establishing subject-matter jurisdiction in this Court. See
 Reynolds v. Armv & Air Force Exch. Serv.,846F.2d746,'148 (Fed. Cir. 1988). The Court must
 dismiss the action if it finds subject-matter jurisdiction to be lacking. Adair v. United States,497
 F.3d 1244, 1251 (Fed. Cir.2007). The Court assumes ali factual allegations as true, and will
 construe the complaint in a mamer most favorable to Plaintiff when ruling on a motion to dismiss
 pursuant to Rule 12(b)(1). Penninston Seed. Inc. v. Produce Exch. No.299,457 F.3d 1334, 1338
 (Fed. Cir. 2006).

        The filings of pro se litigants are held to "'less stringent standards than formal pleadings
drafted by lawyers."' Naskar v. Unired States, 82 Fed. Cl. 319, 320 (2008) (quoting Haines v.
Kemer, 404 U.S . 519,520 (1972)). However, pro se plaintiffs still bear the burden ofestablishing
the court's jurisdiction and must do so by a preponderance of the evidence. see Reynolds, g46
F.2d,at748; Tindle v. United States,56 Fed. C|.337,34t (2003).

        The Tucker Act provides that this Court:

        shall have jurisdiction to renderjudgment upon any claim against the united states
        founded either upon the constitution, or any Act of congress or any regulation of
        aa executive department, or upon any express or implied contract with the united
        States, or for liquidated or unliquidated damages in cases not sounding in tort.

              g
 ?8 U:S.C. 1491(a\1) (2012). The Tucker Act is not money-mandating, but rather is a
jurisdictional statute. United States v. Testan,424U.5.392,398 (1976). To establish jurisdiction,
 a plaintiff must seek money damages under a source of substantive law. ,,[T]he claimant must
 demonstrate that the source of substantive law he relies upon 'can fairly ie interpreted as
mandating compensation by the Federal Govemment for the damages sustained.',, unild states
v. Mitchell, 463 u.s. 206,216-17 (1983) (quoting Testan,424rJ.s. at 400); see Jan-'s   Heiicopter
 Serv.- Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1306 (Fed. cir. zooa;1"1e1 ptuitttim.u.t
identifu a separate source of substantive law that creates the right to money iu-ug.r.,' (intemal
citation and quotation marks omitted)).

 .      Although this court has jurisdiction over actions for tax refunds, this court lacks
jurisdiction over Plaintiffs claim. In order to invoke this Court's jurisdiction
                                                                                     in a tax refund suit,
a plaintiff must have paid all taxes, penalties, and interest in full and have
                                                                               filed a refund claim with
the IRS for the amount oftax at issue. 26 u.s.c. 7 422(a) (2012);Ledfotd v. urnted, states,2gT
                                                      $
F.3d 1378, 1382 (Fed. Cit.2002); see also pto.u u. unii"d st t"., gs7 ttsJg,T-n
Because,Plaintiff has provided no evidence that he has paid the taxes he o*".
                                                                                                  irrsa;.
                                                                                               not filed a
request for a refund, this court lacks jurisdiction over plaintiff s refund claim. -d
                                                                                           has


        To the extent that Plaintiff alleges claims for the wrongfirl death of his wife against
                                                                                                the
American Medical Association and Food and Drug Administrati,on, this Court lacks jurisdiction
                                                                                                 to
entertain those claims, as the only proper defendant in this court is the united
                                                                                    Siates. United
!tates:-hq{rrd, 312 U.S. 584, 588 (1941); Berdick v. United States,6l2F.2d 533, 5t6
Cl. 1979). Similarly, to the extent that Plaintiff alleges claims agains-ockheed
                                                                                                     (A
                                                                                    Martin fbr lost
        Case 1:18-cv-00503-MCW Document 12 Filed 10/23/18 Page 3 of 3




retirement benefits and the Califomia Franchise Tax Board for paid taxes, the Court also lacks
jurisdiction over 1fr95s slaims. Further, this Court does not have jurisdiction over claims sounding
 in tort. Rick's Mushroom Serv.. Inc. v. United States. 521 F.3d 1338, 1343 @ed. Cir. 2008); crant
v. United States, No. 16-1613C, 2017 WL945490, at *5 (Fed. Cl. Mar. 9,2017) (categorizing a
wrongful death claim as a tort).

                                            Conclusion

       Defendant's motion to dismiss is GRANTED. The Clerk is directed to dismiss this action.
